Citation Nr: 1622110	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to November 22, 2014, and a disability in excess of 20 percent thereafter for bilateral hearing loss disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a bilateral eye disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had active service from December 1966 to November 1969. 

This appeal came before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2014 the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In October 2014, the Board decided some of the issues on appeal and remanded the hearing loss issue for further development.

In a February 2015 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss from noncompensable to 20 percent disabling, effective November 22, 2014.  This did not satisfy the Veteran's appeal.

In an April 2015 statement, the Veteran withdrew his appeal for an initial disability rating in excess of 10 percent for tinnitus.  The Board will limit its consideration accordingly.

The Veteran submitted additional evidence subsequent to the most recent supplemental statement of the case.  In March 2015, the Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015). 

The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 

The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a bilateral eye disability are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Prior to April 9, 2014, the Veteran had Level I hearing impairment in both ears.

2.  On and after April 9, 2014, the Veteran has had Level III hearing impairment in the right ear and Level VII hearing impairment in the left ear.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss warrants a noncompensable rating prior to April 9, 2014, and a 20 percent rating thereafter.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice & Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in September 2008, prior to the initial adjudication of the claim.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA and private treatment records has been completed.  Further, the Veteran's social security administration (SSA) records have been obtained.  In addition, the Veteran has been afforded appropriate VA examinations.  Further, the Board finds that there has been substantial compliance with the October 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  
Accordingly, the Board will address the merits of the claim.

General Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.1 (2015). 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c). 
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Provisions for evaluating exceptional patterns of hearing impairment are as follows: 

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

By way of background, in the January 2009 rating decision on appeal, the Veteran was granted service connection for bilateral hearing loss and the disability was assigned a noncompensable rating, effective July 30, 2008.  In a February 2015 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss from noncompensable to 20 percent disabling, effective November 22, 2014.

In response to his claim for service connection, the Veteran underwent a VA audiometric examination in November 2008.  The Veteran's puretone thresholds were as follows:   


HERTZ
 
1000
2000
3000
4000
RIGHT
15
30
50
50
LEFT
          15
          30
60
60

The puretone average for his right ear was 36.  The puretone average for his left ear was 41.  Speech recognition was 96 percent for his right ear and 94 percent for the left ear.  The examiner diagnosed right sensorineural normal to moderate hearing loss and left normal to moderately severe sensorineural hearing loss.  

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear.  Application of Level I and Level I designations to Table VII results in a noncompensable evaluation.  Neither ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b).  

On April 9, 2014, the Veteran testified before the Board that his hearing had worsened since the November 2008 VA examination, as he now had to use headphones to listen to the television so that the volume could be loud enough for him to hear.  
	
The Veteran underwent a VA audiometric examination in November 2014.  On examination, the Veteran's puretone thresholds were as follows:   


HERTZ

1000
2000
3000
4000
RIGHT
          35
55
70
80
LEFT
40
70
90
105

The puretone average for his right ear was 60.  The puretone average for his left ear was 76.  Speech recognition was 86 percent for his right ear and 60 percent for the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  

Applying the values above to Table VI results in a Level III Roman numeral designation for the right ear and a Level VII Roman numeral designation for the left ear.  Application of Level III and Level VII designations to Table VII results in a 20 percent evaluation.  Neither ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b).  The examiner noted that the Veteran's current bilateral hearing loss disability did impact ordinary conditions of daily life, to include difficulty hearing clarity of speech, especially when watching television. 
 
Upon review of the evidence of record, it is evident the criteria for a compensable rating prior to April 9, 2014, under Diagnostic Code 6100 are not met.  Although the report of the November 2008 audiological evaluation clearly shows the Veteran had hearing loss, it did not show sufficient hearing impairment to warrant a compensable rating and there is no other evidence showing sufficient hearing impairment to warrant a compensable rating during the period prior to April 9, 2014.  

On April 9, 2014, the Veteran testified that his bilateral hearing loss had worsened since the last VA examination.  As a result of that testimony, he was afforded a VA examination in November 2014 that confirmed that the bilateral hearing loss had worsened to the extent that a 20 percent rating was warranted.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that the proper effective date for the increase to 20 percent is April 9, 2014.

The criteria for a rating in excess of 20 percent on or after April 9, 2014, have not been met.  As explained above, the results of the November 2014 audiological evaluation support the assignment of a 20 percent rating.  There is no evidence showing sufficient hearing impairment to justify a rating in excess of 20 percent on or after April 9, 2014.   

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the November 2014 VA examiner noted that the Veteran's bilateral hearing loss impacted ordinary conditions of daily life, to include his ability to understand speech clearly while watching television.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak, 21 Vet. App. 447.  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation.

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the case at hand, the manifestations of the of the disability, hearing impairment in each ear, are contemplated by the schedular criteria and higher ratings are provided for greater impairment.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

In reaching the foregoing determination, the Board has considered the doctrine of reasonable doubt and resolved such doubt in the Veteran's favor where applicable.


ORDER

The Board having determined that the Veteran's bilateral hearing loss warrants a noncompensable rating prior to April 9, 2014, and a 20 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



REMAND

The record reflects that the Veteran filed a timely notice of disagreement (NOD) in April 2016 with the denial of service connection for a left knee disability and a bilateral eye disability in a March 2016 rating decision.  The RO, however, has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issues in appellate status, the issues must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the issues of entitlement to service connection for a left knee disability and entitlement to service connection for a bilateral eye disability are REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following action: 

An SOC on the claims for entitlement to service connection for a left knee disability and entitlement to service connection for a bilateral eye disability should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal as to these issues or issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


